         Case 1:20-cv-04583-MKV Document 62 Filed 04/12/21 Page 1 of 1




April 12, 2021

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                 Re:   Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

       We represent Plaintiff Penske Media Corporation (“PMC”) and write respectfully to
request a two-day extension of time to respond to Defendant Shutterstock, Inc. (“Shutterstock”)’s
Counterclaims, from April 14, 2021 to April 16, 2021.

      This is Plaintiff’s first request for an extension of time to respond to the Counterclaims
and Shutterstock consents to this request.

                                                     Sincerely,

                                                     /s/ Cynthia S. Arato

                                                     Cynthia S. Arato
